Citation Nr: 0208401	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that new and material evidence sufficient to reopen the 
veteran's previously-denied claim for service connection for 
a low back disorder had not been submitted, and denied the 
veteran's claim.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  In a September 1972 rating decision, the RO originally 
denied the veteran's claim for service connection for a low 
back disorder; this decision was confirmed and continued by 
the RO in a rating decision dated in April 1973, and affirmed 
by the Board in a decision dated in May 1973.

3.  In a rating decision dated in September 1978, the RO 
reopened the veteran's claim for service connection for a low 
back disorder, but denied the veteran's claim on the merits; 
this denial was confirmed and continued by the RO in a rating 
decision dated in October 1978, and affirmed by the Board in 
a decision dated in March 1979.

4.  The Board's March 1979 decision affirming the RO's denial 
of service connection for a low back disorder was not timely 
appealed by the veteran, and became final.

5.  The evidence received since the Board's March 1979 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the veteran's claim.

6.  The veteran's claims file contains competent evidence 
which indicates that he currently suffers from a low back 
disorder that is etiologically related to a documented back 
injury sustained in service.


CONCLUSIONS OF LAW

1.  The March 1979 Board decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  Evidence received since the March 1979 Board decision is 
new and material, and the claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Board's earlier decision in this 
case, dated in November 2000, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in October 2001, following the filing of an 
Appellee's Motion for Remand and to Stay Proceedings in June 
2001, and a subsequent Appellant's Response to Appellee's 
Motion for Remand and to Stay Proceedings in October 2001, in 
which the appellant indicated that he did not oppose 
Appellee's Motion to Remand.  This motion was filed, and 
subsequently granted, in order to ensure compliance with a 
recent decision from the Federal Circuit Court of Appeals 
which was issued while the veteran's appeal was pending at 
the Court.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Because of the change in the law brought about by 
this new law, called the Veterans Claims Assistance Act of 
2000 (VCAA), a remand in this case was determined to be 
required for compliance with the notice and duty to assist 
provisions of the new law.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126).

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim to reopen 
his claim for service connection for a low back disorder, as 
well as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in February 
1999, in the statement of the case (SOC) issued in May 1999, 
in the Board decision dated in November 2000 (since vacated), 
and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  The 
veteran and his attorney further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes, including medical statements and 
radiological findings, and statements from the veteran and 
his attorney in support of his claim.  The RO has obtained 
all pertinent records regarding the issue on appeal, and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim was filed well before that 
date, the former provisions of 38 C.F.R. § 3.156(a) are for 
application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

In a September 1972 rating decision, the RO initially denied 
the veteran's claim for service connection for a low back 
disorder, then termed simply "back pain," on the basis that 
"the lumbosacral sprain shown which he incurred in service 
was an acute and transitory condition from which he obviously 
recovered with no complications and no sequelae."  The RO 
also found that the veteran had not furnished evidence 
indicating that he still suffered from a low back disorder or 
that such disorder had been present continuously from the 
date of his military discharge to the present.

Evidence considered at that time included the veteran's 
service medical records, which indicate that the veteran 
suffered a lumbosacral sprain in January 1949, when the jeep 
he was driving ran into a ditch on the side of the road, 
throwing the veteran to the ground.  The veteran was 
transported by ambulance to a military hospital with 
complaints of back pain, at which time a preliminary 
diagnosis of back sprain with possible fracture of the 
vertebra was entertained, although it was noted that the 
existence of any fracture was "very doubtful."  Following 
six days of hospitalization for observation, it was concluded 
that no serious injury was apparent.  The final diagnosis was 
a lumbosacral sprain.  Upon discharge, the veteran's 
condition was noted to have improved, and the veteran was 
released to general duty.  The veteran's report of medical 
examination at discharge, conducted in April 1949, did not 
note the presence of any back or spine abnormality.  There is 
no indication that a lumbar spine x-ray was conducted, either 
at the time of the veteran's back injury or at discharge.

Also considered at that time was a statement dated in March 
1972 from Anastacia Gueco-Macalino, M.D., attesting to the 
fact that she had treated the veteran in April 1949.  She 
indicated that at that time, he complained of pain in the 
back, particularly in the lower part of the spinal column, as 
well as cough and fever of long duration.  This physician 
indicated that she had treated the veteran on and off for 
over one year.  No current diagnosis was indicated.

A subsequent RO rating decision in April 1973 again denied 
the veteran's claim for service connection for a low back 
disorder, and the RO's denial was then affirmed in a May 1973 
Board decision, which explicitly denied service connection 
for a "low back condition." 

In 1978 the veteran sought to reopen his claim for service 
connection for a low back disorder, and in a rating decision 
dated in September 1978, the RO determined that new and 
material evidence sufficient to reopen this claim had not 
been submitted.  Evidence considered at that time included a 
second statement from Dr. Gueco-Macalino, dated in June 1973, 
in which she again indicated that she had personally treated 
the veteran in April 1949 for low back pain.  She further 
indicated that "My tentative diagnosis then was lumbosacral 
sprain and this sprain is still present up to now."

Also considered was a statement dated in October 1977 from 
Ricardo G. Ordonez, a surgeon in private practice.  In this 
statement, Dr. Ordonez certified that the veteran had been 
under his medical care since September 1977 for chronic post-
traumatic sacral osteoarthritis.  Dr. Ordonez indicated that 
the presence of osteoarthritis had been confirmed by x-ray 
findings which indicated fibrotic changes in the third, 
fourth, and fifth sacral vertebra with deviation to the 
right.  However, he did not opine as to the etiology or date 
of onset of this disorder.

This denial was confirmed and continued by the RO in a rating 
decision dated in October 1978, and was affirmed by the Board 
in a decision dated in March 1979.
The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in March 1979.  The 
March 1979 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2001).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999). 

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final March 1979 Board 
decision includes a medical certificate dated in August 1998 
from Balaoan District Hospital, indicating that the veteran 
had been treated at that facility earlier that month for 
degenerative lumbar spondylosis and chronic rheumatoid 
arthritis of the hip joints.  Enclosed with this certificate 
was a x-ray report dated in August 1998 from Bethany 
Hospital, Inc., indicating findings of degenerative lumbar 
spondylosis and a widened lumbosacral angle.  However, no 
statement regarding the etiology or date of onset of this 
disorder was provided.

In June 2002, the Board received a statement in support of 
the veteran's claim from the veteran's attorney.  Attached to 
this statement was an undated medical opinion from Beatriz G. 
De La Cruz, M.D., which the veteran's attorney indicated had 
been written shortly after an examination of the veteran by 
this physician in October 2001.  In this opinion, Dr. De La 
Cruz indicated that she had reviewed the veteran's medical 
records, which showed the following: that the veteran had 
served in the military from June 1946 to April 1949; that he 
had sustained an "obvious service-connected disability when 
the army jeep he was driving fell into a ditch on January 13, 
1949," with a final diagnosis of lumbosacral sprain; that he 
was treated for recurrent low back pain syndrome in March 
1972, June 1973 and October 1977, at which time an x-ray of 
the lumbosacral spine revealed post-traumatic chronic 
osteoarthritis of the third, fourth, and fifth sacral 
vertebra; and that an x-ray of the veteran's lumbosacral 
spine in August 1998 revealed degenerative lumbar spondylosis 
and a widened lumbosacral angle.  Dr. De La Cruz then 
indicated that her examination of the veteran's lumbar spine 
in October 2001 revealed a limited range of motion.  She 
rendered a diagnosis of traumatic degenerative osteoarthritis 
of the lumbosacral spine.  Dr. De La Cruz then opined that 
"It is the opinion of the undersigned that the current 
condition of the veteran's spine is connected with his old 
injury while still serving the USAF and that is has gone 
worse preventing him from doing any work or job."

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Therefore, the claim for service 
connection for a low back disorder is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the Court held that before 
the Board can address a question that has not been decided by 
the RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a SOC in May 1999, at which time the veteran was 
notified off all applicable laws and regulations pertaining 
to service connection, including those provisions relating to 
direct service connection, the burden of proof, reasonable 
doubt, and VA's duty to assist.  In addition, the veteran has 
been given multiple opportunities to submit evidence and 
argument on the merits of the issue, which he has done, and 
the RO has fully addressed these arguments.  Furthermore, in 
his notice of disagreement (NOD), received by VA in April 
1999, his VA Form 9 substantive appeal, received by VA in 
June 1999, and his Motion for Reconsideration, received by VA 
in April 2001, the veteran set forth numerous arguments 
regarding the merits of his claim that his low back disorder 
should be service connected.  Finally, the Board notes that, 
as will be discussed below, the Board's determination of the 
veteran's claim in this case is favorable to the veteran.  
Under these circumstances, the Board may proceed to 
adjudicate this claim without prejudice to the veteran.

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A review of the evidence detailed above reveals that the 
veteran clearly suffered an injury to his low back in service 
in January 1949, at which time a lumbosacral sprain was 
diagnosed.  The post-service medical evidence also indicates 
that, beginning in the early 1970's, the veteran has been 
diagnosed as suffering from a low back disorder, generally 
described as osteoarthritis of the lumbosacral spine.  

However, the Board has identified only one item of evidence 
that addresses the claimed nexus, or link, between the 
veteran's inservice low back injury and his post-service 
diagnoses of osteoarthritis of the lumbosacral spine.  This 
evidence consists of the statement and opinion received by VA 
in April 2001 from Dr. De La Cruz.  While this opinion is 
perhaps not ideal, the Board is satisfied that it adequately 
supports a finding of a nexus between the veteran's current 
low back disorder and his military service, such that service 
connection for a low back disorder is warranted in this case.  

In this regard, the Board notes that while Dr. De La Cruz 
indicated that she had reviewed the "medical records of the 
Veteran," she did not indicate precisely which records had 
been examined.  However, the Board notes that in an attached 
cover letter, the veteran's attorney credibly stated that 
this examiner had reviewed "the medical records from the 
[veteran's] claims file."  In any case, the Board finds that 
the medical history cited by the examiner accurately reflects 
the veteran's medical history as documented in the record.  
Furthermore, Dr. De La Cruz did not omit or otherwise fail to 
address any relevant medical findings that would serve to 
render her opinion inadequate as a result of being based on 
an incomplete factual basis.  

In addition, the Board notes that Dr. De La Cruz's opinion 
that the veteran's current osteoarthritis of the lumbosacral 
spine is "connected with" his old inservice injury is 
somewhat vague, leaving open the question of the precise 
nature of the relationship between the two.  Nevertheless, 
the Board finds that in light of the veteran's documented 
traumatic inservice injury to the low back, the current 
diagnoses of post-traumatic osteoarthritis of the lumbosacral 
spine, and the recent medical opinion linking the inservice 
injury to the veteran's current disorder, which was rendered 
following a review of all relevant service and post-service 
medical evidence, service connection for a low back disorder 
is warranted.


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for a low back disorder, and 
service connection is granted.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



